t c summary opinion united_states tax_court sandra r murray and khaled m abouelnoor petitioners v commissioner of internal revenue respondent docket no 16141-04s filed date sandra r murray and khaled m abouelnoor pro sese hieu c nguyen for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure the deficiency is attributable solely to the alternative_minimum_tax amt prescribed by sec_55 the only issue for decision is whether petitioners are liable for the amt as determined by respondent in the notice_of_deficiency we hold that they are background the parties submitted this case fully stipulated pursuant to rule and the stipulated facts are so found at the time that the petition was filed petitioners resided in buena park california petitioners timely filed a joint form_1040 u s individual_income_tax_return for on their return petitioners claimed two exemptions for themselves which served to decrease their taxable_income by dollar_figure in addition petitioners itemized their deductions on schedule a itemized_deductions for the following expenses medical and dental expenses in excess of percent of petitioners’ adjusted_gross_income of dollar_figure state_and_local_income_taxes of dollar_figure charitable_contributions of dollar_figure and miscellaneous deductions in excess of percent of petitioners’ adjusted_gross_income of dollar_figure on their return petitioners reported zero taxable_income on line zero tax on line and an overpayment_of_tax of dollar_figure on line 71a attributable to withholding see sec_1 a c petitioners did not report any items of tax preference as defined by sec_57 on their return petitioners did not report any liability for the amt on line of their return and they did not complete or attach to their return form_6251 alternative minimum tax--individuals thereafter respondent sent petitioners a letter dated date requesting additional information and stating that petitioner should file form_6251 soon thereafter petitioners provided to respondent information expressing their view that they were not liable for the amt within to weeks respondent issued a refund to petitioners the following year respondent commenced an examination of petitioners’ return in connection with the examination respondent sent petitioners a 30-day_letter dated date explaining proposed changes to petitioners’ taxable_year resulting from their liability for the amt petitioners responded by letter dated date stating that the proposed changes were incorrect in this regard petitioners relied on their letter to respondent which stated that they were not liable for the amt because they did not mathematically petitioners’ taxable_income is -dollar_figure have any amt adjustments or tax preference items petitioners further stated in the date letter that respondent issued a full refund because the irs would have never given a full refund if our supported items and documentation was sic not excepted sic respondent sent petitioners a letter dated date confirming proposed adjustments for the amt petitioners responded by letter dated date again stating that they were not liable for the amt on date respondent issued a notice_of_deficiency to petitioners in the notice_of_deficiency respondent did not disallow any of the deductions or exemptions claimed by petitioners on their return for purposes of the income_tax imposed by sec_3 see sec_1 c respondent however determined that petitioners are liable for the amt under sec_55 in the amount of dollar_figure as follows form_1040 line plus adjustments and preferences medical dental expenses state local_income_taxes miscellaneous deductions less refund of taxes alternative_minimum_taxable_income less exemption_amount taxable_excess applicable amt rate tentative_minimum_tax less regular tax4 amt 1dollar_figure big_number big_number -big_number big_number -big_number big_number big_number big_number we note that petitioners reported dollar_figure on line the difference is of no significance line of form_1040 represents adjusted_gross_income less itemized_deductions line precedes the line on which personal exemptions are claimed the amt computation effectively serves to disallow all personal exemptions medical_expenses in excess of percent but less than percent of adjusted_gross_income as reported by petitioners on their return we note that petitioners reported miscellaneous deductions of dollar_figure the difference is of no significance as reported by petitioners on line of their return petitioners filed with the court a timely amended petition for redetermination paragraph of the amended petition states in relevant part i received a letter from irs fresno stating amt tax owed and refund pending explanation forward to irs fresno why amt tax not owed full refund and explanation excepted sic a few wks later by irs fresno a yr later irs pa stating that amt tax owed again for same yr we are contesting in us tax_court that full refund issued paperwork excepted sic and case was closed irs pa is not accepting our explanations and findings this matter is completely wrong in money owed discussion3 petitioners contend that they are not liable for the amt because they do not have any amt adjustments or tax_preferences petitioners rely on publication your federal_income_tax and on the form_1040 instructions to support their contention that they do not have any adjustments or preferences that would trigger the amt we disagree first we observe that the authoritative sources of federal tax law are the statutes regulations and judicial decisions and not informal publications distributed by the internal_revenue_service such as publication or the form_1040 instructions zimmerman v commissioner 71_tc_367 affd 614_f2d_1294 2d cir nevertheless we note that publication correctly states you may have to pay the alternative_minimum_tax if your taxable_income for regular_tax purposes combined with certain adjustments and tax preference items is more than dollar_figure if your filing_status is married filing joint publication then goes on to list the more common adjustments specifically including most miscellaneous_itemized_deductions we note further that the form_1040 instructions for line alternative_minimum_tax instruct a taxpayer to use a specific worksheet to determine whether the taxpayer should complete form_3 we decide the issue in this case without regard to the burden_of_proof under sec_7491 because the issue is essentially one of law use of this worksheet demonstrates that petitioners should have completed form_6251 second we observe that the amt is imposed in addition to the regular_tax which is in general the income_tax computed on taxable_income by reference to the tax table or rate schedule sec_26 sec_55 c see sec_1 a petitioners reported zero regular_tax for on line of their return therefore we now turn to sec_55 that imposes the amt the amt is the difference between the tentative_minimum_tax and the regular_tax sec_55 as relevant herein the tentative_minimum_tax i sec_26 percent of the excess of a taxpayer’s alternative_minimum_taxable_income over an exemption_amount of dollar_figure sec_55 b d a i as relevant herein sec_55 defines alternative_minimum_taxable_income as the taxpayer’s taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57_4 as previously stated petitioners had no items of tax preference in therefore the alternative_minimum_taxable_income is petitioners’ taxable_income determined with the adjustments provided in sec_56 as relevant herein sec_63 defines taxable_income as adjusted_gross_income less schedule a itemized_deductions and personal exemptions there are five adjustments under sec_56 that are relevant herein in computing petitioners’ alternative_minimum_taxable_income first sec_56 provides that a deduction shall be allowed for taxable refunds allowable in computing adjusted_gross_income second sec_56 provides that no deduction shall be allowed for any miscellaneous itemized_deduction as defined in sec_67 third sec_56 provides that no deduction shall be allowed for any state_and_local_income_taxes fourth sec_56 provides that medical and dental expenses shall be deductible only to the extent that such expenses exceed percent of the taxpayer’s adjusted_gross_income fifth sec_56 provides that no personal exemptions shall be allowed the effect of the first adjustment is to decrease petitioners’ taxable_income by dollar_figure the amount of petitioners’ taxable refund the effect of the last four adjustments is to increase petitioners’ taxable_income by dollar_figure the amount claimed by petitioners on their schedule a for miscellaneou sec_5 although respondent’s computation in the notice_of_deficiency of alternative_minimum_taxable_income shortcuts the statutory formula respondent’s computation yields the same amount of alternative_minimum_taxable_income as does the statutory formula specifically respondent computes petitioners’ taxable_income with petitioners’ adjusted_gross_income less schedule a itemized_deductions without including personal exemptions but he compensates for this omission by not including personal exemptions within the adjustments of sec_56 in computing the alternative_minimum_taxable_income deductions dollar_figure the amount claimed by petitioners on their schedule a for state_and_local_income_taxes dollar_figure the amount claimed by petitioners on their schedule a for medical and dental expenses that exceeded percent but not percent of their adjusted_gross_income and dollar_figure the amount claimed by petitioners on their form_1040 for two personal exemptions the sum of these five adjustments is dollar_figure petitioners’ alternative_minimum_taxable_income after taking into account the foregoing five adjustments for is dollar_figure ie -dollar_figure taxable_income plus adjustments of dollar_figure it follows that the alternative_minimum_taxable_income exceeds the applicable exemption_amount of dollar_figure by dollar_figure see sec_55 petitioners’ tentative_minimum_tax is therefore percent of the taxable_excess ie percent of dollar_figure or dollar_figure see sec_55 clearly because the tentative_minimum_tax exceeds the regular_tax of zero petitioners are liable for the amt of dollar_figure see sec_55 as the foregoing discussion reveals the statutory scheme of the amt imposes a tax whenever the sum of specified percentages of the excess of alternative_minimum_taxable_income over the applicable exemption_amount exceeds the regular_tax for the taxable_year see sec_55 b a c and d a in other words alternative_minimum_taxable_income is the taxpayer’s taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57 as stated earlier petitioners did not have any items of tax preference as defined by sec_57 the items of tax preference however are only one part of the amt computation see 83_tc_742 tax_preferences play a part in computing alternative_minimum_tax but a taxpayer may be liable for the amt even though he may not have any_tax preferences more significantly although many of the adjustments provided in sec_56 do not apply to petitioners there are five adjustments that clearly apply here the largest of which is petitioners’ miscellaneous deductions that increase their alternative_minimum_taxable_income by dollar_figure see sec_56 however unfair this statute might seem to petitioners the court is bound to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 accordingly the statutory provisions of sec_55 impose the amt of dollar_figure we therefore sustain respondent’s determination on this issue petitioners argue however that respondent should be estopped from assessing a deficiency for because respondent accepted their return and issued them a refund as claimed on their return petitioners’ argument is without merit a refund is not binding on respondent in the absence of a closing_agreement valid compromise or final adjudication 44_tc_375 affd 369_f2d_508 7th cir further it is well settled that the granting of a refund does not preclude respondent from issuing a notice_of_deficiency merely because he accepted a taxpayer’s return and issued a refund 49_f3d_340 7th cir 757_f2d_1157 11th cir 733_f2d_435 6th cir affg tcmemo_1982_735 526_f2d_1 9th cir affg tcmemo_1974_243 baasch v commissioner tcmemo_1991_134 affd without published opinion 2d cir furthermore we note that refunds of alleged excess withholdings without prior audit are a matter of grace to the taxpayer made in consequence of an amount due as shown on the return and are subject_to final audit and adjustment therefore such refunds are not final determinations so as to preclude subsequent adjustment 158_f2d_851 6th cir affg a memorandum opinion of this court 50_tc_577 we have previously denied estoppel claims of taxpayers based on the same argument that petitioners in the instant case have made warner v commissioner supra pincite the commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an ‘estoppel’ see eg brown v commissioner tcmemo_1996_100 affd 181_f3d_99 6th cir wilson v commissioner tcmemo_1991_491 we therefore reject petitioners’ estoppel claim in the instant case conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent
